FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      March 1, 2022

                                   No. 04-22-00015-CV

                        IN THE INTEREST OF L.P., A CHILD

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-PA-00365
                        Honorable Susan D. Reed, Judge Presiding


                                     ORDER
    The Appellant's Motion for Extension of Time to File Appellant's Brief is hereby
GRANTED. The Appellant's Brief is due March 17, 2022.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court